





CITATION:
Zeppieri & Associates v. Aslan, 2011 ONCA 756




DATE:  20111129



DOCKET: C53746



COURT OF APPEAL FOR ONTARIO



Doherty, Armstrong JJ.A. and Hoy J. (
ad hoc
)



BETWEEN



Zeppieri & Associates



Solicitors (Appellants in Appeal)



and



Merry Aslan



Client (Respondent in Appeal)



Gregory Gryguc, for the solicitors (appellants)



Danny Kastner, for the client (respondent)



Heard:
November 28, 2011



On appeal from the order of Justice Conway of the Superior
          Court of Justice dated April 29, 2011.



APPEAL BOOK ENDORSEMENT



[1]

This is a second appeal from the decision of the assessment officer.  He
    reduced the solicitors fees by virtue of their failure to make the costs
    consequences of the tactics being insisted upon by the client, clear to the
    client.  It is agreed that the failure to adequately advise the client of the
    costs consequences can properly be factored into the assessment decision. 
    Counsel for the solicitors submit, however, that the assessment officers
    finding is unreasonable and contrary to all of the evidence.

[2]

The motion judge rejected this submission and so do we.  No doubt, the
    steps taken by counsel would in many cases be sufficient, however, the specific
    circumstances of this case, and in particular this client, were found by the
    assessment officer to require extra efforts to make the harsh realities of the
    costs consequences clear to the client.  The assessment officer found that the
    consequences were not made clear to this client.  That finding was not
    unreasonable.

[3]

The appeal is dismissed.  Costs to the respondent in the amount of
    $4,000 all in.


